Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2009

USA v. Caulton
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4653




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Caulton" (2009). 2009 Decisions. Paper 1909.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1909


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 07-4653


                           UNITED STATES OF AMERICA

                                             v.

                                  BILLY CAULTON,

                                            Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             District Court No. 07-cr-00089
                    District Judge: The Honorable Sylvia H. Rambo


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 29, 2009

         Before: SCIRICA, Chief Judge, AMBRO, and SMITH, Circuit Judges

                                (Filed: February 6, 2009)


                                        OPINION




SMITH, Circuit Judge.

      Billy Caulton pleaded guilty to possession and intent to distribute crack cocaine

under 21 U.S.C. § 841(a)(1). The District Court sentenced Caulton to seventy-eight

months of imprisonment on December 6, 2007. Caulton filed a timely notice of appeal on
December 13, 2007.1 After reviewing the record in this case, Caulton’s counsel moved to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).

       In Anders, the Supreme Court stated that the “constitutional requirement of

substantial equality and fair process” means that appellate counsel must act as an

advocate for the defendant. 386 U.S. at 744. Thus, counsel’s

       role as advocate requires that he support his client’s appeal to the best of his
       ability. Of course, if counsel finds his case to be wholly frivolous, after a
       conscientious examination of it, he should so advise the court and request
       permission to withdraw. That request must, however, be accompanied by a
       brief referring to anything in the record that might arguably support the
       appeal.

Id. As we explained in United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001), the

Anders brief must demonstrate that counsel has “thoroughly examined the record in

search of appealable issues,” and it must “explain why the issues are frivolous.”

Accordingly, our inquiry is twofold: (1) whether counsel adequately fulfilled the

requirements of Anders; and (2) “whether an independent review of the record presents

any nonfrivolous issues.” Id. (citing United States v. Marvin, 211 F.3d 778, 780 (3d Cir.

2000)); see also Anders, 386 U.S. at 744 (explaining that the court must proceed, “after a

full examination of all the proceedings, to decide whether the case is wholly frivolous”).

If review fails to reveal any nonfrivolous issues, the court “may grant counsel’s request to

withdraw and dismiss the appeal.” Anders, 386 U.S. at 744.

       After considering counsel’s Anders brief, we are satisfied that he thoroughly


  1
   The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We exercise
appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                              2
examined the record for issues of arguable merit and fulfilled the requirements of Anders.

In fact, we commend counsel for his obvious attention to and consideration of the issues

presented. Counsel correctly observed that, because Caulton pleaded guilty, Caulton’s

appeal is limited to the District Court’s jurisdiction, the validity of the guilty plea, and the

legality of the sentence. United States v. Broce, 488 U.S. 563, 570-75 (1989). As

Caulton’s counsel noted, there is no basis for disputing the District Court’s jurisdiction.

       With respect to the validity of Caulton’s guilty plea, counsel fully satisfied his

obligation under Anders. He considered not only whether the guilty plea proceeding

complied with the requirements of Boykin v. Alabama, 395 U.S. 238 (1969), but also

addressed each of the requirements of Federal Rule of Criminal Procedure 11. Counsel

cited to the record to further demonstrate compliance with the obligations set forth in

Boykin and Rule 11.

       Counsel also conscientiously examined Caulton’s sentence. Prior to sentencing,

Caulton’s trial counsel objected to the sentencing range on the ground that the

government had not proven beyond a reasonable doubt the quantity of cocaine base

possessed by Caulton. During the sentencing hearing, the District Court heard argument

on this issue. After discussing and considering two lab reports, the District Court found

that Caulton possessed 94.4 grams of cocaine base. Before this Court, counsel correctly

noted that the District Court was permitted to make such findings by a preponderance of

the evidence under United States v. Grier, 475 F.3d 556, 568 (3d Cir. 2007) (en banc).

Our independent review of the record confirms that the District Court had sufficient


                                               3
evidence to support its finding and computation of Caulton’s sentencing range.

       In sum, we agree with counsel’s assessment of Caulton’s appeal.2 Our own

independent review of the record fails to reveal any nonfrivolous issues for appeal.

Accordingly, we will grant counsel’s motion to withdraw and will affirm the judgment of

the District Court entered on December 6, 2007. We certify that the issues presented in

the appeal lack legal merit and thus do not require the filing of a petition for writ of

certiorari with the Supreme Court. 3d Cir. LAR 109.2(b).




  2
        We note that, consistent with Local Appellate Rule 109.2(a) of the Third Circuit,
counsel advised Caulton of his intention to file an Anders brief and that Caulton was
entitled to file a pro se brief. Caulton did not file a pro se brief raising any other issues.

                                               4